UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-
No. 19 Cr. 857-01 (NSR)
WILLIE SIMS,

ORDER
Defendant.

 

NELSON S. ROMAN, United States District Judge:

The Defendant, Willies Sims, having made an application to be temporarily released, pursuant
18 U.S.C. § 3142, based on compelling medical reasons and having placed his medical condition at
issue,

It is hereby ORDERED that the Bureau of Prisons release to Defendant’s counsel of record,
Joseph P. Facciponti, Esq., within four business days of this Order:

(1) Defendant’s complete medical records from the time he entered into the custody of the
Bureau of Prisons to the present, and

(2) any documents or other records relating to the Bureau of Prisons’ designation of the
Defendant as "high risk" or not as "high risk" in regard to the ongoing COVID-19 pandemic.

Dated: April 6, 2020 SO ORDERED:
White Plains, New York OO

 

~ NELSON S. ROMAN
United States District Judge

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
ll DOC #:

DATE FILED:_ 4 ilieae

 

 

 

 
